Name: 2013/164/EU: Commission Implementing Decision of 27Ã March 2013 repealing Decisions 2003/135/EC, 2004/832/EC and 2005/59/EC approving plans for the eradication of classical swine fever and the emergency vaccination of feral pigs in Germany, France and Slovakia (notified under document C(2013) 1741)
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  health;  Europe;  agricultural policy;  agricultural activity;  natural environment
 Date Published: 2013-04-03

 3.4.2013 EN Official Journal of the European Union L 91/10 COMMISSION IMPLEMENTING DECISION of 27 March 2013 repealing Decisions 2003/135/EC, 2004/832/EC and 2005/59/EC approving plans for the eradication of classical swine fever and the emergency vaccination of feral pigs in Germany, France and Slovakia (notified under document C(2013) 1741) (Only the French, German and Slovakian texts are authentic) (2013/164/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular Article 16(1), Article 20(2), Article 25(3) and Article 29(2) thereof, Whereas: (1) Commission Decision 2003/135/EC of 27 February 2003 on the approval of the plans for the eradication of classical swine fever and the emergency vaccination of feral pigs against classical swine fever in Germany, in the federal states of Lower Saxony, North Rhine-Westphalia, Rhineland-Palatinate and Saarland (2), Commission Decision 2004/832/EC of 3 December 2004 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of such pigs in the Northern Vosges, France (3) and Commission Decision 2005/59/EC of 26 January 2005 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of such pigs in Slovakia (4) were adopted following the confirmation of classical swine fever in feral pigs in certain regions of France, Germany and Slovakia, respectively. By those Decisions, the plans for the eradication of classical swine fever and the emergency vaccination of feral pigs against that disease were approved for those Member States. (2) Commission Implementing Decision 2012/761/EU of 30 November 2012 approving annual and multiannual programmes and the financial contribution from the Union for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2013 (5) approves, inter alia, the programmes for the control and monitoring of classical swine fever submitted by Germany and Slovakia. (3) In 2011 France and Slovakia informed the Commission and the Member States of the favourable classical swine fever situation in their territory. The information provided indicated that classical swine fever had been successfully eradicated from the feral pigs in the affected areas of those Member States. In addition, in 2012, Germany informed the Commission and the Member States that classical swine fever was successfully eradicated from the feral pigs in the affected areas of that Member State. (4) According to the information submitted by France, Germany and Slovakia, the emergency vaccination of feral pigs was stopped. In addition, a high level of surveillance in the areas previously affected by the disease is maintained as part of the programmes approved by Implementing Decision 2012/761/EU. The measures provided for in the plans for the eradication of classical swine fever and the emergency vaccination of feral pigs against classical swine fever approved for those Member States are therefore no longer necessary. (5) For reasons of clarity and consistency of Union legislation, Decisions 2003/135/EC, 2004/832/EC and 2005/59/EC should therefore be repealed. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decisions 2003/135/EC, 2004/832/EC and 2005/59/EC are repealed. Article 2 This Decision is addressed to the Federal Republic of Germany, the French Republic and the Slovak Republic. Done at Brussels, 27 March 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. (2) OJ L 53, 28.2.2003, p. 47. (3) OJ L 359, 4.12.2004, p. 62. (4) OJ L 24, 27.1.2005, p. 46. (5) OJ L 336, 8.12.2012, p. 83.